DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 1/24/2022.

Response to Arguments
3.	Applicant’s arguments filed on 1/24/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejections of claims 1, 12 and all the dependent claims are hereby withdrawn. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 6, “a” is hereby replaced with “a”.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Connection assembly (in claims 1 and 12)
Elastic assembly (in claim 1)
Left connection component and Right connection component (in claim 10)
	First left connection member (in claim 1)
	Second left connection member (in claim 1)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
7.	Claims 1, 3, 5-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a cable management arm, as recited in claim 1, wherein the left cable management assembly comprises: a first left connection rack, fixedly connected with a left post of the rack, a second left connection rack, fixedly connected with a left rear end of the chassis in the rack, and a left cable management groove, receiving the cable of the controller in the left area at the rear end of the rack, one end of the left cable management groove is connected with the first left connection rack and the second leftPage 5PATENT Atty Dkt No PWWUS200050-MOconnection rack, and the other end of the left cable management groove is connected with the connection assembly, wherein the left cable management groove comprises: a left groove seat, including a left bottom plate, a left groove body disposed on the left bottom plate, and a left guiding post disposed on a bottom of the left bottom plate, a first left guiding groove body, disposed on one side of the left groove seat, and containing a plurality of through holes, a second left guiding groove body, disposed on the other side of the left groove seat, and containing a plurality of through holes, a first left connection member, disposed at a tail end of the first left guiding groove, and connected with the first left connection rack to fixedly connect the left cable management groove with the left post of the rack, and a second left connection member, disposed at a tail end of the second 

Regarding claim 12, the prior arts of record fail to teach, disclose or suggest a rack, applying a cable management arm, as recited in claim 12, wherein the left cable management assembly comprises: a first left connection rack, fixedly connected with a left post of the rack, a second left connection rack, fixedly connected with a left rear end of the chassis in the rack, and a left cable management groove, receiving the cable of the controller in the left area at the rear end of the rack, one end of the left cable management groove is connected with the first left connection rack and the second left connection rack, and the 

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841